Title: To George Washington from Joseph Reed, 18 July 1781
From: Reed, Joseph
To: Washington, George


                  
                     Sir
                     In Council Philadelphia July 18th 1781
                  
                  I have now the satisfaction to inform your Excellency that having with great difficulty accomplished a Loan of some hard money we have begun the recruiting the rifle corps requested by your Excellency, to the Command of which Major Parr has been appointed.  The plan of the business as well as the bounty was settled in concert with General St Clair, and Major Parr, and we flatter ourselves it will be as successful, as the busy season of harvest, and very high wages for labourers will admit.  I also take this opportunity to acquaint your Excellency that we have a prospect of a considerable addition to the Line from Men raised for eighteen Months by Classes agreeable to a late Law.  The object of this Law being to raise Men without any Commutation in Money—very considerable exertions are made by the respective Classes and bounties as high as twenty five pounds specie have been given I take the liberty to inclose your Excellency draughts of the recruiting Instructions in both cases—the Officers who were not necessary with the Troops are stationed in different places to receive the recruits.  I have the honour to be with the greatest respect Your Excellencys most obedient and very humble servant
                  
                     Jos: Reed President
                  
               